DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3, and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Keller et al. (US 2003/0188821).
	Keller et al. is directed to the repair of structures made of composite materials (paragraph 0001).  In one embodiment, vacuum and heat are used to consolidate layers of fiber-reinforced bismaleimide resin repair material before transferring the material to the damaged structure for curing (paragraph 0130).  Bismaleimide resin is a polymer; fiber reinforced bismaleimide is a composite material comprising a polymeric matrix.  After the consolidation process, the repair material is transferred to the repair location on the structure and partially cured to accurately form the repair material to the shape of the structural component (paragraph 0132).  The repair material is removed and fully cured in an oven then bonded to the damaged structure using an adhesive (paragraph 0132).  The repair material may comprise a stack of 6 plies (Figure 5).  A stack 6 plies reads on an a stack assembly of a plurality of ply stacks, for example 2 stacks of 3 plies each or 3 stacks of 2 plies each.
	The process used by Keller et al. to produce their repair material differs in certain regards from the process recited in claim 1.  While Keller et al. teach applying vacuum and heat insufficient to cure the repair material for the purpose of consolidating the layers of repair 
	When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and a rejection based on 35 U.S.C. 102 or 35 U.S.C. 103 is appropriate.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, the product of Keller et al. appears to meet all the structural limitations of the invention as claimed.  Therefore the burden is on the applicant to conclusively show that the product as claimed differs from that of Keller et al.

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive.
	The applicant argues that the composite material of Keller et al. differs from that of the claimed invention because Keller et al. use a bismaleimide (BMI) resin as opposed to the instant claims which recite a polymeric-matrix composite.  The applicant argues that the material of Keller et al. is chosen due to its performance on high performance aircraft while the polymer matric composite disclosed in the subject specification is most often suited for low to moderate temperature performance.
	This is not persuasive because, while not all polymeric materials are bismaleimide resins, all bismaleimide resins are polymeric materials.  As such, one of ordinary skill in the art would understand a fiber-reinforced bismaleimide resin to be a composite having a matrix of bismaleimide resin - i.e. a polymeric-matrix composite material.  This position is supported by the attached Polymer Properties Database entry for Polybismaleimide (BMI), showing polybismaleimide to be polymeric (e.g. the last structure on the second page) and noting that they are widely used as matrix resins for high-performance fiber-reinforced composites in the aerospace industry (e.g. Applications on the last page).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787